DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouchon et al. (US 2010/0311267 Hereinafter Mouchon).
Regarding claim 1, Mouchon discloses a lamp socket (5 and 7, Fig. 4) for a lamp base (31 and 32, Fig. 4), in particular a pin-based lamp base (42, 31 and 32; Fig. 4), comprising an electrically insulating housing (5a and 7a Paragraphs 0061 and 0070) having a cavity (inside of 7a and top section of 5 which protrudes into 7a, Fig. 4) that is entirely framed by the housing in lateral directions (specifically the later direction will be considered to be left to right as provided in a length direction of the holes 24 in element 5, Fig. 4), wherein the cavity is adapted for receiving a connector casing (32, Fig. 4) of the lamp base, wherein a bottom (where the bottom of 7 meets the top of 5, Fig. 6) of the cavity comprises a receptacle (19, Fig. 5, Paragraph 0076) for receiving a connector pin (31, Fig. 6) of the lamp base, and wherein a height of the cavity 

Regarding claim 2, Mouchon discloses the receptacle is positioned at the bottom (where 27 is located in Fig. 5 the reverse side is shown in Fig. 4 but 27 is not specifically pointed out) of the cavity and projects away from the cavity in a vertical direction, wherein the receptacle is adapted for establishing an electrically conductive connection of the connector pin (31) to an electrical contact (15, Fig. 5) of the lamp socket (Fig. 5). 

Regarding claim 3, Mouchon discloses the housing entirely frames the receptacle and the electrical contact in the lateral directions (Figs. 5 and 6). 

Regarding claim 6, Mouchon discloses a shape of the cavity corresponds to a shape of the connector casing of the lamp base (Figs. 4 and 5). 

Regarding claim 11, Mouchon discloses the lamp base (42, Fig. 4), in particular pin-based lamp base (31, Fig. 4), comprising a connector casing (42, Fig. 5) and a connector pin (31, Fig. 5), wherein the lamp base is adapted for being received by a lamp socket according to claim 1 (Fig. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon).

Regarding claim 4, Mouchon teaches the housing projects beyond the receptacle in the vertical direction.
Mouchon fails to explicitly teach the housing projects beyond the receptacle in the vertical direction by at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the housing of Mouchon project beyond the receptacle in the vertical direction by at least 5 mm, in order to provide a housing that adequately protects the receptacle and given that Mouchon teaches that it does extend past the receptacle merely without the specific requirement of the 5 mm.

Regarding claim 5, Mouchon teaches the electrical contact has a first part (bottom of 27), which is electrically conductively connected to the receptacle (30), and a second part (62), which extends away from the receptacle (Paragraph 0076) in the vertical direction (height direction, Fig. 5), wherein the second part (the thickness of 27) is directly enclosed by an electrical 
Mouchon wherein a length of the second part is at least 5 mm, in particular at least 8 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second part of Mouchon be at least 8mm, in order to provide a housing that adequately protects the second part and given that Mouchon teaches the pins protruding into 27 a given distiance.

Regarding claim 7, Mouchon fails to teach wherein the shape of the cavity corresponds to a rectangular cuboid with at least one socket chamfer. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the cavity correspond to a rectangular cuboid with at least one socket chamfer, in order to accommodate a different shaped light source. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 12, Mouchon fails to explicitly teach an extension of the connector casing along the main extension direction of the connector pin corresponds to at least a length of the connector pin. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the connector casing along the main extension direction of the connector pin correspond to at least a length of the connector pin, in order to accommodate a different shaped light source. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 13, Mouchon fails to teach the shape of the connector casing corresponds to a rectangular cuboid with at least one base chamfer.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the cavity correspond to a rectangular cuboid with at least one base chamfer, in order to accommodate a different shaped light source. Additionally, it has been held 

Regarding claim 14, Mouchon teaches the lighting device comprising a lamp base according to claim 11.
Mouchon fails to explicitly teach wherein an operating voltage of the lighting device is at least 50 V. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the voltage of the light source of Mouchon be at least 50 V, in order to provide enough voltage to the lighting device to make the light source work and illuminate light as desired.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon) in view of Pujol (US 5261833).
Regarding claim 8, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the housing (10, Fig. 1) comprises an opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40) for receiving a mechanical fastener (98, Fig. 3) for mechanically fastening the lamp socket (10) to an object (30, Fig. 1), in particular a luminaire (specifically it is connected to a lighting deivice via 30), wherein the opening is positioned at the 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, in order to teach a different connection method that is commonly used in the art as well as providing a stronger connection via the pivot pin of Pujoi thereby preventing damage to the housing.
Mouchon in view of Pujoi fail to explicitly teach wherein the opening is positioned at the bottom of the cavity and designed such that a distance of the mechanical fastener and the bottom of the cavity is at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

Regarding claim 9, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40)has a depth that extends from the bottom (bottom surface of 102, Fig. 3) of the cavity (20) to a contact surface for the mechanical fastener (98, Fig. 3), 
Mouchon in view of Pujoi fail to explicitly teach wherein the depth is at least 5 mm. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  

Regarding claim 10, Mouchon teaches the bottom of the cavity (bottom of 7 where 27 is located) is formed by an electrically insulating plate (the flat surface that the pins protrude into in Fig. 4; specifically, paragraph 0070 teaches that 7a is electrically insulating and if the plate of 7a wasn’t insulating then power wouldn’t flow through the light because there would be a short circuit), wherein the receptacle (27, Fig. 5, Paragraph 0076) is mounted to the plate (Fig. 5).
Mouchon fails to teach the plate is connected to the housing by a mechanical connection element that at least partly projects away from the cavity in the vertical direction, wherein the mechanical connection element is entirely framed by the housing in the lateral directions and wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm. 
Pujoi teaches the plate (10, Fig. 1) is connected to the housing by a mechanical connection element (98, Fig. 3) that at least partly projects away from the cavity in the vertical direction (the direction that the pins protrude into, Fig. 3), wherein the mechanical connection element is entirely framed by the housing in the lateral directions (specifically the mechanical connection element is recessed into a hole in the housing, Fig. 3) and wherein the housing projects beyond the mechanical connection element in the vertical direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, in order to teach a different connection method that is commonly used in the art as well as 
Mouchon in view of Pujoi fail to explicitly teach wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875